Citation Nr: 0719326	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-13 834	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

Entitlement to an initial disability rating in excess of 
50 percent for depression.

Entitlement to a total disability rating for compensation 
based upon individual unemployability due to service-
connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

The issues of entitlement to an initial disability rating in 
excess of 50 percent for depression and entitlement to a 
total disability rating for compensation based upon 
individual unemployability due to service-connected 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A nexus between service and any current PTSD has not been 
demonstrated.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends he has PTSD as a result of an incident 
during service when he was sexually assaulted by the treating 
psychiatrist who eventually recommended his discharge from 
service.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

In this case, the RO provided the veteran with a letter dated 
in February 2005, prior to the most recent adjudications of 
his claim for service connection for PTSD, which contained 
the information required.  He was provided with a letter in 
April 2001 which covered the information required to 
substantiate claims based upon stressors involving personal 
assaults.  He was informed of the substance of the laws and 
regulations governing service connection, the assignment of 
disability ratings, and the substance of the regulation 
pertaining to the VA's duties to notify and assist in a 
Statement of the Case dated in February 2005.  He has not 
been specifically informed as to the rules governing the 
assignment of effective dates in the context of the instant 
appeal.  However, since the preponderance of the evidence is 
against the veteran's claim, any questions as to the 
appropriate effective date to be assigned are moot. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Accordingly, the Board considers VA's notice requirements to 
have been met.   

VA medical records and VA medical examinations have been 
obtained in support of the veteran's claim.  The veteran has 
submitted written statements in support of his claim from the 
residential facility where he resides, his father, and his 
ex-wife.  The veteran and his representative have presented 
written statements in support of his claim.  In this regard, 
we note that the veteran contends the VA psychiatric 
examinations he was given were less than thorough.  Review of 
the examination reports, however, convinces the Board that 
they were quite thorough.  The history obtained from the 
veteran during the August 2002 and October 2003 examinations 
was extensive, and detailed.  The reports show that the 
examiners reviewed the veteran's written records, including 
his service records and recent treatment records, in addition 
to the clinical examinations.  Furthermore, the conclusions 
reached by the examiners are well supported and explained.  
The reports are both quite lengthy, reflecting significant 
amounts of time invested by the examiners, as well as 
substantial evaluation and analysis of the psychiatric issues 
involved.

All relevant records and contentions have been carefully 
reviewed.  The veteran does not contend that there are and 
the Board has not identified any further areas of inquiry 
pertinent to the issue resolved in this decision.  Thus, the 
Board concludes that VA has satisfied its duties to notify 
and assist, and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

The veteran has not alleged any error in the provision of 
notice following the VA's receipt of his application for 
benefits or in the VA's fulfillment of its duty to assist him 
in developing his claim; and the Board is unable to identify 
any such error either.  Therefore, no prejudice has accrued 
to the veteran or his claim in the course of the VA's 
responsibilities to notify and assist him.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

Service connection for PTSD requires 1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), i.e., a diagnosis in conformity with the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, 
The American Psychiatric Association (1994), (DSM-IV); 2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  All three requirements must 
be satisfied for an award of service connection to be 
implemented.

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to:  a 
request for a transfer to another military duty assignment, 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA or potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3).

As noted above, the veteran contends he has PTSD as a result 
of an incident during service when he was sexually assaulted 
by the treating psychiatrist who eventually recommended his 
discharge from service.  His statement as to the original 
incident has varied a bit over time since he filed the claim, 
however.  During an October 1995 VA examination, he reported 
that that the psychiatrist offered him LSD and that he 
accepted, that he had oral and anal intercourse with the 
psychiatrist, and that he returned to the doctor's home a 
second time after the first incident, but left early on the 
second occasion.  In June 2002, he described an event where 
the psychiatrist invited him to his house on the weekend for 
a private session, got him drunk and told him that he had 
latent homosexual tendencies he needed to address.  When the 
doctor tried to perform oral sex on the veteran, the veteran 
stated that he was shocked out of his stupor and left.  

Review of the medical evidence contained in the claims file 
reveals discrepancies in the diagnoses assigned to the 
veteran as well.  The VA treatment reports reflect working 
diagnoses of depression, substance abuse, and a personality 
disorder.  Alternative diagnoses listed in the treatment 
reports include "rule out" or "history of" PTSD and 
bipolar disorder.  The actual treatment reflected in the 
reports was focused upon depression, substance abuse, and the 
veteran's multiple complaints of difficulty sleeping.  

The report of psychological testing conducted in June 2001 
shows that various psychological tests were interpreted as 
showing a significant number of symptoms associated with 
PTSD.  The evaluator concluded that PTSD related to the 
veteran's military service is "among the diagnostic 
possibilities for this veteran," although "[f]urther 
collateral information, such as his military records are 
necessary to tie his current functioning to sexual assault in 
the military."  

The report of an August 2002 VA psychiatric examination shows 
that the examiner concluded the veteran does indeed suffer 
from PTSD.  However, the examiner found that his PTSD is 
related not to incidents in service but to post-service life-
threatening stressor events involved with dealing drugs for 
many years, to include an incident in 1998 when he was struck 
in the jaw with a tire iron, requiring a metal plate in his 
jaw to replace the damaged bone.  

Another VA examination was conducted in October 2003.  This 
examiner did not render a diagnosis of PTSD, noting the 
veteran's history of malingering and lack of established, 
clear cut PTSD symptoms.  The examiner pointed to multiple 
complicating factors in the veteran's psychiatric 
presentation, including his personality disorder; his long 
history of multiple substance abuse; and a recent course of 
Interferon therapy for hepatitis, which has been associated 
with mood disorders and depression-related symptoms.  

As discussed above, both VA compensation examinations 
included a review of the veteran's medical records, a 
recitation of his medical history, and the conclusions 
reached by the examiners are well supported and explained.  
Furthermore, these examination reports represent the most 
comprehensive analysis contained in the claims file as to the 
etiology of the veteran's complex psychiatric picture.  Along 
with the psychological testing performed in connection with 
treatment in 2001, these reports reflect a thorough 
investigation into the source of the veteran's PTSD 
symptomatology and the interplay among his multiple physical 
and psychiatric pathologies.

Following review of the evidence of record, the Board 
concludes that service connection is not warranted for PTSD.  
Whether the veteran suffers from PTSD is unclear, as one 
examiner rendered an informed diagnosis of PTSD and the other 
declined to assign a diagnosis of PTSD.  The diagnoses of 
PTSD reflected in his treatment records are by way of 
history, rather than being working diagnoses for purposes of 
treatment.  What is clear, however, is that the requisite 
nexus between any PTSD and service has not been demonstrated.  
The examiner who found PTSD attributed the disease to post-
service events, rather than to the veteran's story of having 
been sexually assaulted in service.  The details of the story 
itself have changed slightly over the years, rendering them 
suspect.  However, for purposes of this decision, the Board 
does not have to make a finding as to the veteran's diagnosis 
or a credibility determination as to the occurrence of the 
claimed stressor.  Rather, the denial is based upon the lack 
of a nexus between any PTSD and the veteran's period of 
service.  

The preponderance of the evidence is against the veteran's 
claim and the appeal for service connection for PTSD is 
denied. 


ORDER

Service connection for PTSD is denied.


REMAND

Review of the veteran's claims file reveals that additional 
evidentiary development is required prior to further 
appellate review of the veteran's claims for an increased 
disability rating for depression and a total disability 
rating based upon unemployability.  

Because the veteran has perfected an appeal as to the 
assignment of the initial rating for depression following the 
initial award of service connection for depression, the Board 
is required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection in January 2001 until the 
present.  Fenderson v. West, 12 Vet. App. 119 (1999).  

During a 2003 psychiatric examination, the veteran stated 
that he receives all his medical care from the VA.  However, 
the most recent VA treatment records are dated in 2003.  To 
accurately assess the level of impairment arising from his 
depression throughout the appeal period, all VA mental health 
treatment records dated from 2003 until the present should be 
obtained for review by adjudicators.  VA medical records are 
deemed to be constructively of record in proceedings before 
the Board and should be obtained prior to further review of 
the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In support of his claim for a total disability rating based 
upon unemployability, the veteran submitted a copy of a 
letter he received from VA's vocational rehabilitation 
service, informing him that he was denied VA-sponsored 
vocational rehabilitation services in January 2003.  The 
letter includes a reference to a counseling session earlier 
in the same month.  Currently, the veteran's claims file does 
not contain a report of a January 2003 vocational 
rehabilitation counseling session or copies of any other 
documentation which would likely be filed in a VA vocational 
rehabilitation file.  Because VA vocational rehabilitation 
services are specifically aimed at determining a veteran's 
fitness for employability, records of such evaluation and 
counseling are obviously relevant and helpful to the 
veteran's appeal for a total disability rating based upon 
unemployability due to service-connected disability.  As 
above, VA records are deemed to be constructively of record 
in proceedings before the Board and should be obtained prior 
to further review of the claims file.  Bell. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of 
Salt Lake VA mental health/psychiatric 
treatment afforded to the veteran from 
2003 until the present for inclusion in 
the file.  

2.  The RO should obtain the veteran's 
vocational rehabilitation folder and 
associate it with the claims folder.  

3.  Thereafter, the veteran should be 
scheduled for a VA psychiatric 
examination to determine the level of 
impairment arising from the veteran's 
service-connected depression and the 
degree to which it impairs him from an 
industrial standpoint.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If either benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


